Citation Nr: 1203544	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-13 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for posttraumatic chronic lateral epicondylitis of the left elbow (left elbow disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1964 to January 1967.  He is the recipient of the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied the Veteran's claim of entitlement to a disability rating in excess of 10 percent for his left elbow disability.  By an August 2011 rating decision issued by the Appeals Management Center (AMC), the disability rating assigned to the Veteran's left elbow disability was increased to 20 percent, effective January 26, 2008.  As the 20-percent evaluation is less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2009, the Veteran and his spouse testified before the undersigned Acting Veterans Law Judge, seated at the RO in North Little Rock, Arkansas.  A transcript of the hearing has been associated with the claims file.  The Board notes that, at the time of the hearing, the Acting Veterans Law Judge agreed to hold the record open for 60 days to allow the Veteran the opportunity to supplement the record with a letter from his private physician.  However, to date, it does not appear that the Veteran submitted any additional evidence.

In June 2011, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.  As will discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the June 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).



FINDING OF FACT

For the entire appeal period, the probative evidence of record reflects that the Veteran's left elbow disability is manifested by flexion limited at most to 120 degrees with pain, extension limited to zero degrees, and pronation limited to 50 degrees; with subjective complaints of pain, tenderness, stiffness, weakness, tingling, and difficulty completing daily activities; without evidence of neurological impairment or no additional impairment of the left shoulder, wrist, hand, or fingers.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a disability rating in excess of 20 percent for the Veteran's left elbow disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b), 5110(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.400(o)(2), 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes (DCs) 5024, 5206, 5207, 5213 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2008 letter, sent prior to the initial unfavorable decision issued in April 2008, and a July 2008 letter, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

While the July 2008 letter was issued after the initial April 2008 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the July 2008 letter was issued, the Veteran's claim was readjudicated in March 2009 statement of the case and August 2011 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.       § 3.159(c).  All identified and available post-service treatment records have been associated with the claims file.  The Veteran and his spouse offered testimony at a November 2009 Board hearing.  The Veteran has been medically evaluated in conjunction with his claim on two occasions, in March 2008 and July 2011.  The resulting medical evaluations are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist has been fulfilled. 

Also, the Board finds there has been substantial compliance with its June 2011 remand directives.  The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries, supra.  In accordance with the Board's remand directives, the AOJ sought updated VA treatment records and afforded the Veteran an adequate VA examination in July 2011.  The AOJ later issued a rating decision and a supplemental statement of the case in August 2011.  The Board thus finds that the AOJ substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence of record. 

Increased Disability Rating

Ratings for service-connected disabilities are determined by comparing a Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

In Mitchell v. Shinseki, 25 Vet.App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

By way of background, the Board notes that the Veteran's left elbow disability was initially rated as 10 percent disabling, effective September 19, 2002.  The disability rating assigned to the Veteran's left elbow disability was increased to 20 percent during the pendency of the present appeal, effective January 26, 2008, the date of the Veteran's claim giving rise the current appeal.  Thus, throughout the appellate period, the Veteran's left elbow disability has been rated as 20 percent disabling.

In the present case, the issue on appeal arises from a claim for an increased disability rating received on January 26, 2008.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed, in this case, January 26, 2007, until VA makes a final decision on the claim.  See Hart, supra; see also 38 U.S.C.A.             § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The Veteran's left elbow disability is rated under DCs 5024-5207, contemplating tenosynovitis and limitation of extension of the forearm, respectively.  38 C.F.R.      § 4.71a, DCs 5024, 5207.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; and the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 5024, contemplating tenosynovitis, requires that, in pertinent part, the affected part shall be rated on limitation of motion.  38 C.F.R.      § 4.71a, DC 5024.  In this case, the evidence shows that the Veteran is right-handed, and thus the ratings for the minor (left) hand apply.  38 C.F.R. § 4.69.

It has not been contended by the Veteran or shown by the objective medical evidence of record that he, during the appellate period, has demonstrated:  arthritis (DCs 5003, 5010); ankylosis of the elbow (DC 5205); limitation of flexion of the forearm to 100 degrees and extension to 45 degrees (DC 5208); other impairment of the flail joint (DC 5209); nonunion of the radius and ulna, with flail false joint (DC 5210); impairment of the ulna (DC 5211), or impairment of the radius (DC 5212).  Thus, the diagnostic criteria contemplating such are not applicable.  38 C.F.R. 
§ 4.71a, DCs 5003, 5010, 5205, 5208, 5209, 5210, 5211, 5212 (2011).

Further, the most probative evidence of record demonstrates that the Veteran's left elbow disability does not cause additional impairment of the left shoulder, wrist, or hand, including the individual digits.  Also, the most probative evidence of record demonstrates that there is no neurological impairment related to the Veteran's left elbow disability.  Specifically, no treatment report indicates such and the VA examiner, in July 2011, specifically found no evidence of impairment of the other joints of the left arm, or evidence of a neurological deficit.  While the Veteran has complained of a tingling sensation and pain that goes into his left hand, and at times, into his left shoulder, there is no objective evidence of a neurological deficit.  In this regard, the Board notes that the Veteran is competent to testify to tingling and radiating pain, as well as complaints of difficulties with his left shoulder, wrist, or hand; however, he is not competent to relate such symptoms and complaints to his service-connected elbow disability as such is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board places greater probative weight on the objective medical findings, to include the July 2011 VA examiner's determination, and finds that the Veteran's left elbow disability does not result in neurologic impairment and does not cause additional impairment of the left shoulder, wrist, or hand.  Thus, the regulatory criteria pertaining to the other joints of the left arm or any neurological disability, including the criteria contemplating loss of use of the hand, are not applicable in the present case and additional disability ratings based upon such are not warranted.

Applicable in the present appeal is DC 5206, contemplating limitation of flexion of the forearm.  DC 5206 provides that, for the minor side, flexion limited to 110 degrees is rated noncompensably; flexion limited to 100 degrees is rated as 10 percent disabling; flexion limited to 90 degrees is rated as 20 percent disabling; flexion limited to 70 degrees is rated as 20 percent disabling; flexion limited to 55 degrees is rated as 30 percent disabling; and flexion limited to 45 degrees is rated as 40 percent disabling.  38 C.F.R. § 4.71a, DC 5206.  Normal forearm range of motion is from 0 degrees to 145 degrees.  38 C.F.R. § 4.71, Plate I (2011). 

Also applicable is DC 5207, contemplating limitation of extension of the forearm.  DC 5207 provides that, for the minor side, extension limited to 45 degrees or 60 degrees is rated as 10 percent disabling; extension limited to 75 degrees is rated as 20 percent disabling; extension limited to 90 degrees is rated as 20 percent disabling; extension limited to 100 degrees is rated as 30 percent disabling; and extension limited to 110 degrees is rated as 40 percent disabling.  38 C.F.R. § 4.71a, DC 5207.  

Also potentially applicable is DC 5213, contemplating impairment of supination and pronation.  DC 5213 provides that, for the minor side, limitation of supination to 30 degrees or less is rated as 10 percent disabling; limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated as 20 percent disabling; limitation of pronation with motion lost beyond the middle of arc is rated 20 percent disabling; loss of supination and pronation (bone fusion), with the hand fixed near the middle of the arc or moderate pronation is rated as 20 percent disabling; the hand fixed in full pronation is rated as 20 percent disabling; and the hand fixed in supination or hyperpronation is rated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5213.  Normal forearm supination is from 0 degrees to 80 degrees and normal forearm pronation is from 0 degrees to 85 degrees.  38 C.F.R. § 4.71, Plate I. 

The Board now turns to the lay and medical evidence of record.  The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

VA treatment records dated in November 2007 indicate that the Veteran complained of chronic, persistent, elbow pain.  He demonstrated good muscle strength and normal range of motion of the upper extremities.  

On VA examination in March 2008, the Veteran reported that he had experienced more and more pain with his left elbow as he has aged.  He reported that it was extremely difficult to fully extend the left elbow, and to rotate the forearm.  He reported that such maneuvers had become increasingly painful and that it had become extremely difficult to do anything with this left hand.  He reported that he was unable to do small chores around the house unless he used his right hand, and that such also applied to daily activities.  He presented without the use of an assistive device.  

Physical examination in March 2008 revealed pain on palpation of the lateral epicondyle of the left elbow, without detectable joint effusion or crepitation.  The Veteran demonstrated left elbow flexion to 145 degrees, with the same range of extension.  He lacked 30 degrees of forearm pronation, and was only able to pronate to 50 degrees.  Repetitive range of motion testing did not yield increasing pain or additional limitation of motion, unless forceful resistance was applied.  The examiner noted that the most painful motion occurred while extending the elbow with slight resistance and pronating and supinating against slight resistance.  The examiner noted that the Veteran used over-the-counter medication to control flare-ups.  X-ray examination revealed a normal left elbow.  

Private treatment records dated in August 2008 indicate that the Veteran had worsening left elbow pain over the past year; with limited lifting, shooting pain from the left elbow to the left hand, and at times, to the left shoulder; and repeated steroid and anesthetic injections.

VA treatment records dated in October 2008 indicate that the Veteran reported that he was still having problems with his elbow.  He reported that his pain was rated as a 7 on a 10-point pain scale, at the 9 o'clock position; was aggravated by cold weather and steering; and was relieved by heat and over-the-counter medication.  He demonstrated good muscle strength and normal range of motion of the upper extremities.  

VA treatment records dated in September 2009 and August 2010 indicate that the Veteran complained of left elbow pain.  On each occasion of treatment, he reported that his pain was rated as a 7 on a 10-point pain scale, at the 9 o'clock position; was aggravated by cold weather and steering; and was relieved by heat and over-the-counter medication.  On each occasion of treatment, the examiner noted that the Veteran presented with good muscle strength and that his elbows barely touched his shoulders.

At the time of the Veteran's November 2009 Board hearing, he asserted that driving, sleeping, bathing, and toileting had become harder as he'd aged.  He reported that his pain was always rated at a 7 or 8 on a 10-point pain scale.  He reported that he took a lot of naps during the day because sleeping at night was hard.  He reported that he had trouble grasping things, and that he felt "pins and needles" and weakness.  The Veteran's spouse reported that the Veteran was limited in what he could do as far as chores, and that he had trouble dressing himself.  She reported that she had to help him with his belt.  She reported that if she touched his elbow or shoulder while he was asleep, he became startled and jumped and yelled from the pain.  She reported that after a long day of over-exertion, her husband yelled at her when she touched his elbow because of soreness and sensitivity.  She reported that the Veteran couldn't drive long distances, or lift things.  

On VA examination in July 2011, the Veteran reported that his right hand was his dominant hand.  The examiner noted a history of trauma to the left elbow joint.  The Veteran complained of pain, stiffness, weakness, repeated effusions, and tenderness.  He denied deformity, giving way, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, or locking.  He reported that his symptoms did not affect the motion of the joint.  He reported that he experienced flare-ups of a moderate level, on a weekly basis, and reported that such lasted for hours.  He reported that his flare-ups were precipitated by outside work and alleviated by rest.  He reported that his impression on the extent of the effects of his flare-ups on his limitation of motion or other functional impairments was that he decreased some outdoor activities.  

On physical examination in July 2011, the examiner noted that there were no constitutional symptoms or incapacitating episodes of arthritis, or inflammatory arthritis.  He noted that the Veteran used a brace.  He reported that there was no loss of bone or part of a bone and no recurrent shoulder dislocations.  He reported that there was left elbow tenderness.  Range of motion testing revealed left elbow flexion to 130 degrees, and extension to 0 degrees, with objective evidence of pain following repetitive motion and additional limitation after three repetitions, limited most by pain, to 120 degrees.  Results of X-ray examination revealed questionable foreign body within the antecubitus.  The examiner noted that the Veteran was employed part-time in real estate, and had been for more than 20 years.  He reported that the effects of the Veteran's left elbow disability on his usual daily activities included moderate effects on:  chores; shopping; sports; recreation; traveling; feeding; bathing; dressing; toileting; grooming; and driving.  The examiner reported that there was no additional impairment of the left shoulder, wrist, hand, or fingers, and no neurological impairment.  

Based on the foregoing, the Veteran has not demonstrated limitation of flexion to 55 degrees or more, as is required by DC 5206 for a disability rating in excess of 20 percent.  In this regard, on VA examination in March 2008, he demonstrated flexion to 145 degrees, without increasing pain or additional limitation of motion on normal repetitive testing.  The examiner did note that forceful resistance yielded additional limitation of motion; however, there is no indication that such resulted in flexion limited to 55 degrees or more.  On VA examination in July 2011, he demonstrated flexion to 130 degrees, limited to 120 degrees by pain on repetitive testing.  As the Veteran's most limited flexion during the appellate period is 120 degrees, considering his pain, and a higher disability rating under DC 5206 requires flexion limited to 55 degrees, DC 5206 may not serve as a basis for an increased disability rating in the present case.  See Mitchell, supra; DeLuca, supra.

Additionally, the Veteran has not demonstrated limitation of extension to 100 degrees or more, as is required by DC 5207 for a disability rating in excess of 20 percent.  On VA examination in March 2008, he demonstrated extension in the same range as his flexion, without increasing pain or additional limitation of motion on normal repetitive testing.  As the Veteran demonstrated 145 degrees of flexion, in essence, normal flexion, it follows that his extension was 0 degrees, representing the beginning point of the normal range of motion.  The examiner did note that forceful resistance yielded additional limitation of motion; however, there is no indication that such resulted in extension limited to 100 degrees or more.  On VA examination in July 2011, he demonstrated extension to 0 degrees, without additional limitation of motion after repetitive testing.  As the Veteran has not demonstrated any limited extension during the appellate period, considering his pain, and a higher disability rating under DC 5207 requires extension limited to 100 degrees, DC 5207 may not serve as a basis for an increased disability rating in the present case.  See Mitchell, supra; DeLuca, supra.

Furthermore, the Veteran has not demonstrated loss of supination and pronation, with the hand fixed in supination or hyperpronation, as is required by DC 5213 for a disability rating in excess of 20 percent.  Specifically, on VA examination in March 2008, he lacked 30 degrees of forearm pronation, and was only able to pronate to 50 degrees, without increasing pain or additional limitation of motion on normal repetitive testing.  The examiner did note that forceful resistance yielded additional limitation of motion; however, there is no indication that such resulted in loss of supination and pronation.  As the Veteran has not demonstrated loss of supination and pronation, with the hand fixed in supination or hyperpronation, considering his pain, and a higher disability rating under DC 5213 requires such, DC 5213 may not serve as a basis for an increased disability rating in the present case.  See Mitchell, supra; DeLuca, supra. 

The Board has also considered whether there is any additional functional loss not contemplated in the current 20 percent disability rating assigned to the Veteran's left elbow disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, supra; Deluca, supra.  As discussed above, range of motion testing on VA examinations only revealed additional limitation of motion due to pain in July 2011 when the Veteran's flexion was additionally limited to 120 degrees.  Such flexion, however, does not warrant even a noncompensable disability rating under DC 5206.  Also as discussed above, while forceful resistance during range of motion testing yielded additional limitation of motion in March 2008, there is no indication that such results in motion limited to a higher compensable degree.  Thus, the Board finds that there is no additional functional loss and an increased disability rating pursuant to DeLuca and Mitchell is not warranted. 

The Board has further considered whether the Veteran is entitled to separate ratings for his left elbow disability.  In this regard, the Board notes that the Veteran meets the criteria for a 20 percent rating under Diagnostic Code 5213 relevant to impairment of supination and pronation; however, he does not meet the criteria for a compensable rating under Diagnostic Code 5206 or 5207.  Therefore, the Board finds that the Veteran is not entitled to separate ratings for his left elbow disability.

The Board is sympathetic to the Veteran's competent and credible statements that he requires assistance with dressing and that he has had more difficulty in completing chores and daily activities as he ages, related to his left elbow disability.  The Board has considered his spouse's statements that she assists him as needed, that he is unable to complete chores without assistance, and that after over-exertion or during sleep, the Veteran is startled and experiences pain when his left elbow is touched.  Indeed, the medical evidence of record corroborates their statements that the Veteran experiences left elbow pain.  However, in this case, the Veteran has not demonstrated symptomatology, specifically, limitation of motion, which warrants a higher disability rating.  In this regard, the Board notes that the Veteran, on VA examination in March 2008 reported that it was extremely difficult to fully extend the left elbow and to rotate the forearm, and that it had become extremely difficult to do anything with this left hand.  However, report of physical examination at that time, and in July 2011, as well as the treatment records cited herein, are completely silent for clinical findings that support the conclusion that the Veteran has been unable to fully extend the left elbow or rotate the forearm, or use the left hand.  

The Board has considered whether a higher disability rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. at 119; Hart, 21 Vet. App. at 505.  However, the weight of the probative evidence of record demonstrates that at no time during the appeal period is a disability rating in excess of 20 percent warranted for the Veteran's service-connected left elbow disability.  

In reaching the above decision, the potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the appellant, as required by the holding of the Court in Schafrath, 1 Vet. App. at 593, including the provisions regarding extraschedular ratings.  In the present case, while the Veteran has experienced left elbow pain and has undergone treatment for the same, he does not demonstrate any signs or symptoms attributed to his disability that are not contemplated by the existing schedular criteria.  All reported symptoms were considered by the VA examiners and his left elbow, and the use thereof, specifically, his range of motion, was physically evaluated.  Thus, the Board finds that the evidence of record does not present "an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral for extraschedular rating warranted only where level of disability is not contemplated by rating schedule and disability picture exhibits other related factors showing unusual or exceptional disability picture).  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a Veteran is appealing the disability rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record.  The evidence of record fails to show that the Veteran is unemployable, and the Veteran does not assert that his left elbow disability renders him as such.  Significantly, the evidence of record shows that the Veteran is employed part-time in real estate.  Therefore, the Board finds that no further consideration of a TDIU is warranted.

Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his left elbow disability.  As the preponderance of the evidence is against his claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


A disability rating in excess of 20 percent for service-connected left elbow disability is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


